DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/22 has been entered.
  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1 and 11, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of providing
A system configured to adapt user experience in a […] experience based on psychological attributes of individual users, the system comprising:
[…] storage configured to store information associated with the individual users of a multitude of users;
[…]
[…] generat[ing] game information that is transmitted to […] users;
obtain[ing] […] stated information provided by the users, wherein the stated information includes sets of answers to questions that relate to psychological attributes, wherein the individual sets of answers are provided by individual ones of the users such that the sets of answers include a first set of answers provided by a first user;
determin[ing], based on the sets of answers, sets of psychological parameter values for the individual users of the multitude of users such that a first set of psychological parameter values is determined for the first user;
identify[ing], based on the sets of psychological parameter values for the individual users, clusters of users…psychological parameter values;

group[ing] the users into cohorts that correspond to the clusters, the cohorts including a first cohort that corresponds to the first cluster, the first user being grouped into the first cohort by virtue of being included in the first cluster; and
adapt[ing] the […] experience for the individual users based on their cohorts such that a first adaptation to [...] experience is made for the first cohort of users, including the first user.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., electronic storage, one or more processors, client computing platforms, machine-readable instructions, employing machine learning, employing a user interface, and/or a network, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., electronic storage, one or more processors, client computing platforms, machine-readable instructions, employing machine learning, employing a user interface, and/or a network these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification teaches the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification and text regarding same.  In regard to employing machine learning specifically see, e.g., p49 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20180015370 A1 by Sorek et al (“Sorek”), in view of PGPUB US 20120142429 A1 by Muller (“Muller”).
In regard to Claims 1-20, Sorek teaches a system configured to adapt user experience in a digital experience based on psychological attributes of individual users, the system comprising:
electronic storage configured to store information associated with the individual users…of users;
(see, e.g., Figure 2, selection 155);
one or more processors configured by machine-readable instructions to: 
execute an instance of the digital experience…and to use the instance to generate game information that is transmitted to client computing platforms, the game information facilitating presentation of the digital experience to the users via the client computing platforms, wherein the client computing platforms are associated with the users;
(see, e.g., Figure 2, selection 150 in regard to “game information”; see, e.g., Figure 2, selection 112 in regard to “client computing platforms”);
obtain…stated information provided by the users, wherein the stated information includes sets of answers to questions that relate to psychological attributes, wherein the individual sets of answers are provided by individual ones of the users such that the sets of answers include a first set of answers provided by a first user;
		 (see, e.g., paragraphs 16 and 71);
determine, based on the sets of answers, sets of psychological parameter values for the individual users…such that a first set of psychological parameter values is determined for the first user;
		(see, e.g., Figure 1, selections 30, 35, and 40);
identify, based on the sets of psychological parameter values […] for the individual users…clusters of users that have similar sets of psychological parameter values […] the clusters including a first cluster that includes the first user on the basis of the first set of psychological parameter values;
group the users into cohorts that correspond to the clusters, the cohorts including a first cohort that corresponds to the first cluster, the first user being grouped into the first cohort by virtue of being included in the first cluster; and
		(see, e.g., Figure 1, selections 15, 20, and 25);
adapt the digital experience for the individual users based on their cohorts such that a first adaptation to the digital experience is made for the first cohort of users, including the first user.
		(see, e.g., Figure 1, selections 81-84 and 91-94).

	Furthermore, to the extent to which Sorek may fail to specifically teach determining clusters of users for gaming purposes based on the users having similar sets of psychological parameter values to other users in the same cluster than to the other uses in other ones of the clusters, wherein the clusters identified are novel and not predefined clusters of the user, however, in an analogous reference Muller teaches that feature (see, e.g., F15);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
	Specifically, it would have been obvious to have substituted the clustering algorithm taught by Muller for that Sorek, in order to increase the flexibility by which the players could be placed into clusters together.
In regard to Claims 2 and 12, Sorek teaches this feature.  See, e.g., Figure 1, selections 81-84 and paragraphs 46-47 regarding same.
In regard to Claims 3 and 13, Sorek teaches this feature.  See, e.g., Figure 1, selections 30-40 and paragraph 46.
In regard to Claims 4 and 14, Sorek teaches this feature.  See, e.g., paragraph 580.
In regard to Claims 5 and 15, Sorek teaches this feature.  See, e.g., Figure 2, selection 140 in regard to a “network”.  Otherwise see, e.g., paragraph 16.
In regard to Claims 6-7 and 16-17, Sorek teaches this feature.  See, e.g., Figure 3, selections 235, 255, and 275 and paragraph 55 regarding same.
In regard to Claims 8 and 18, Sorek teaches this feature.  See, e.g., Figure 2, selection 170 and paragraph 53 regarding same.
In regard to Claims 9 and 19, Sorek teaches this feature.  See, e.g., Figure 3, selections 235, 255, and 275 and paragraph 55 regarding same.
In regard to Claims 10 and 20, Sorek teaches this feature.  See, e.g., paragraphs 16 and 71 in regard to multiple test players answering questions.
Response to Arguments
	Applicant argues on page 14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    507
    709
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because Applicant does not claim “a technical improvement over a known class of technological systems”, to the extent that Applicant claims an abstract idea that it embodied on generic computing devices.  See, e.g., the CAFC’s decision in Ultramercial in regard to what constitutes a technological improvement.  Furthermore, to the extent that Applicant’s claimed invention concerns a “digital experience” that is merely an artifact of Applicant embodying its abstract idea in a generic software embodiment being executed by generic computing devices.
Applicant further argues on page 15 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    286
    709
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant claims collecting data (e.g., stated information provided by the users), analyzing that data (e.g., determining sets of psychological parameter values and grouping the users into cohorts), and providing an output based on that analysis (e.g., adapting an experience of the user based on their cohorts).  The CAFC has held in decisions such as, e.g., Electric Power Group that claims directed to such subject matter are patent ineligible as claiming processes that can be performed mentally.  Furthermore, Applicant’s claims only require that “information” be processed in regard to “a multitude of users”, the BRI of which includes a minimum of two users, which could be performed mentally.  Furthermore, even if Applicant’s claims required processing more data than that or explicitly required the process be performed at a certain speed efficiency gains made by embodying an otherwise abstract idea on generic computing devices do not necessarily render patent eligible subject matter.  See, e.g., the CAFC’s decision in In re Bancorp Services in that regard.
Applicant further argues on page 17 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    287
    708
    media_image3.png
    Greyscale

Applicant’s arguments are not persuasive.  The CAFC did not hold in Marco Guldenaar Holding that the rules of game for purposes of the Mayo analysis may only constitute what users do during a game and what constitutes a win of a game.  Be that as it may, Applicant’s claims are directed do adapting what user’s do during a game based on their cohorts and would be, therefore, within the ambit of Marco Guldenaar Holding.  Applicant’s other arguments on pages 17-19 of its Remarks are addressed by the responses made supra.

Applicant further argues on page 19 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image4.png
    223
    730
    media_image4.png
    Greyscale

Applicant’s arguments are not persuasive.  The rejection states that Sorek teaches the claimed limitations in regard to clustering users with the exception of the limitations claimed in regard to the clusters being, e.g., “having similar sets of psychological parameter values to other users in the same cluster than to the other uses in other ones of the clusters, wherein the clusters identified are novel and not predefined clusters of the user”.  To teach those limitations the rejection relies instead on Muller.  Applicant argues in its 6/21/22 Remarks that Sorek the rejection “acknowledges that Sorek fails to determine clusters of users based on the set of psychological parameter values”.  This is incorrect as Sorek is cited in the rejection as teaching the limitations of 
identify, based on the sets of psychological parameter values […] for the individual users…clusters of users that have similar sets of psychological parameter values […] the clusters including a first cluster that includes the first user on the basis of the first set of psychological parameter values.

Applicant then argues in its 6/21/22 Remarks:

    PNG
    media_image5.png
    183
    673
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive for reasons including that Muller teaches that the core criteria is identified dynamically based on the particular characteristics of a particular user, and then that core criteria is used to identifying clusters of similar users:

    PNG
    media_image6.png
    274
    314
    media_image6.png
    Greyscale

For example, the system taught by Muller identifies as a core criteria that a particular player is a minor and then it matches the player in a group with other minors.  This is within the BRI of the claimed limitations, at a minimum, because the “clusters identified are novel and not predefined clusters of the user” to the extent that the core criteria are novel and not predefined but, instead, identified dynamically based on the particular characteristics of a particular user.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715